 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   KIMBERLEY J. DAVIS,

 9                             Plaintiff,                 Case No. C20-5448-BHS-SKV

10          v.                                            ORDER GRANTING IN PART AND
                                                          DENYING IN PART MOTION FOR
11   PORT ANGELES SCHOOL DISTRICT et                      LEAVE TO AMEND ANSWER AND
     al.,                                                 AFFIRMATIVE DEFENSES
12
                               Defendant.
13

14                                      I.      INTRODUCTION

15          Plaintiff Kimberley J. Davis brought this action against her former employer, Port

16   Angeles School District (“PASD”), and two of its employees, Amity Butler and Patricia

17   Reifenstahl, alleging gender discrimination and retaliation. (“Compl.” Dkt. 1). Currently before

18   the Court is Defendants’ Motion for Leave to Amend their Answer to (1) assert the affirmative

19   defense of failure to exhaust administrative remedies, and (2) clarify that Defendant Reifenstahl

20   passed away in fall 2020. (“Mot.” Dkt. 22). Having considered the parties’ submissions, the

21   case record, and the governing law, the Court orders as follows:

22   ///

23   ///


     ORDER GRANTING IN PART AND DENYING IN
     PART MOTION FOR LEAVE TO AMEND
     ANSWER AND AFFIRMATIVE DEFENSES - 1
 1                                       II.     BACKGROUND

 2          Plaintiff was employed by PASD as a certified teacher of students with special needs

 3   from August 2001 until February 2020. Compl. ¶¶ 4.1, 4.82. On September 6, 2019, Plaintiff

 4   filed a formal complaint with PASD alleging discrimination on the basis of her sexual orientation

 5   and identifying Defendants Butler and Reifenstahl (among others) as the primary perpetrators of

 6   the discriminatory conduct. Id. ¶ 4.77. On or around September 17, 2019, Plaintiff filed a

 7   charge of discrimination with the Seattle office of the U.S. Equal Employment Opportunity

 8   Commission (“EEOC Charge”). Id. ¶ 4.78. In the EEOC Charge, Plaintiff alleged that the

 9   discrimination in question took place between January 1, 2019, and June 13, 2019, (“EEOC

10   Charge Period”). (“Clifhorne Decl.” Dkt. 23, Ex. 1 at 4). Subsequently, on March 9, 2020,

11   Plaintiff received a Right to Sue letter from the U.S. Department of Justice. (“Resp.” Dkt. 25 at

12   2). Plaintiff then filed this lawsuit on May 12, 2020, alleging gender discrimination and

13   retaliation in violation of federal and state law. See generally Compl. On July 30, 2020, the

14   Court issued a Pretrial Scheduling Order, which required both parties to file amended pleadings

15   by September 24, 2020. Dkt. 15.

16          On June 12, 2020, Defendants filed their Answer asserting a number of affirmative

17   defenses to Plaintiff’s claims. Dkt. 11 at 11–12. Defendants’ Answer did not allege that

18   Plaintiff failed to exhaust her administrative remedies prior to bringing this action. See id. Then,

19   on February 16, 2021, Defendants deposed Plaintiff. Mot. at 2, 4. Defendants allege that in her

20   deposition, Plaintiff did not identify any acts of discrimination that occurred during the EEOC

21   Charge Period. Id. Defendants now seek leave to amend their Answer to assert the affirmative

22   defense of failure to exhaust administrative remedies. Defendants argue that amendment is

23   proper because it will not prejudice Plaintiff, they did not unduly delay in moving for leave to


     ORDER GRANTING IN PART AND DENYING IN
     PART MOTION FOR LEAVE TO AMEND
     ANSWER AND AFFIRMATIVE DEFENSES - 2
 1   amend following Plaintiff’s deposition, and amendment would not be futile. Id. at 3–4.

 2   Defendants also argue that there is good cause to permit them to amend their Answer after the

 3   Scheduling Order’s September 24, 2020, deadline because they only became aware of the

 4   alleged inconsistencies between Plaintiff’s EEOC Charge and her deposition testimony when

 5   they took her deposition in February 2021. Id. at 4.

 6          Plaintiff opposes Defendants’ Motion on the ground that permitting amendment at this

 7   stage would prejudice her, and because Defendants’ Motion is futile and frivolous. Resp. at 3–4.

 8                                         III.    DISCUSSION

 9          In arguing for leave to amend, Defendants’ Motion focuses primarily on the liberal

10   amendment policy of Federal Rule of Civil Procedure 15(a). While it is true that there is a

11   “strong policy in favor of allowing amendment” under Rule 15(a), Kaplan v. Rose, 49 F.3d 1363,

12   1370 (9th Cir. 1994), that standard is not applicable here. Instead, once a court has entered a

13   pretrial scheduling order establishing a deadline for the amendment of pleadings, Federal Rule of

14   Civil Procedure 16(b) governs. Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 607–08

15   (9th Cir. 1992).

16          Under Rule 16(b), the Court first determines whether there is “good cause” to amend the

17   scheduling order. 1 Id. at 608; Fed. R. Civ. P. 16(b)(4). Unlike Rule 15(a)’s more lenient

18   standard that primarily considers the bad faith of the moving party and any prejudice to the

19   opposing party, Rule 16(b)’s good cause standard “primarily considers the diligence of the party

20   seeking the amendment.” Johnson, 975 F.2d at 609. In other words, “[t]he district court may

21
            1
              Here, Defendants have not moved to amend the Scheduling Order under Rule 16(b). Instead,
22   they have moved for leave to amend their Answer under Rule 15(a). Under such circumstances, courts
     have construed a party’s untimely motion to amend a pleading under Rule 15(a) as a motion to also
23   amend the scheduling order under Rule 16(b). See, e.g., Williams v. Perdue, No. C19-0444-JCC, 2020
     WL 5893408, at *1 (W.D. Wash. Oct. 5, 2020); LifeLast, Inc. v. Charter Oak Fire Ins. Co., No. C14-
     1031JLR, 2015 WL 12910683, at *2–3 (W.D. Wash. July 6, 2015). The Court does so here.
     ORDER GRANTING IN PART AND DENYING IN
     PART MOTION FOR LEAVE TO AMEND
     ANSWER AND AFFIRMATIVE DEFENSES - 3
 1   modify the scheduling order ‘if it cannot reasonably be met despite the diligence of the party

 2   seeking the extension.’” Id. (quoting Fed. R. Civ. P. 16 Advisory Comm. Notes (1983

 3   amendment)). If the party seeking the extension “was not diligent,” then good cause does not

 4   exist and the inquiry should end. Id. But if the Court determines that good cause exists, it must

 5   next assess whether the proposed amendment is proper under Rule 15(a). Id. at 608.

 6          In Johnson, the plaintiff sought an extension of time to add the actual owner of the ski

 7   resort at which he was injured as a defendant. Johnson, 975 F.2d. at 606–07. The incorrectly

 8   named defendant moved for summary judgment after the scheduling order’s joinder cut-off date.

 9   Id. The district court granted the defendant’s motion and declined to allow the plaintiff to amend

10   his complaint. Id. After reviewing the record, the Ninth Circuit found that the incorrectly named

11   defendant had not hidden relevant facts or attempted to mislead the plaintiff regarding the

12   identities of the real parties in interest. Id. at 609–10. As a result, the Court determined that the

13   plaintiff had not acted with reasonable diligence in complying with the scheduling order’s

14   joinder deadline, so could not establish good cause for the requested modification. Id. See also

15   Nat’l Prod. Inc. v. Arkon Res., Inc., No. C15-01553RSL, 2016 WL 9224046, at *4 (W.D. Wash.

16   Nov. 8, 2016) (denying defendant’s untimely motion for leave to amend its answer under Rule

17   16(b) when defendant claimed plaintiff was at fault for failing to produce relevant documents,

18   but the documents in question were either publicly available or not explicitly requested by

19   defendant in discovery); Precor Inc. v. Fitness Quest, Inc., No. C05-0993L, 2007 WL 136749, at

20   *1 (W.D. Wash. Jan. 12, 2007) (denying plaintiff’s untimely motion for leave to amend its

21   complaint under Rule 16(b) when plaintiff claimed defendant had withheld necessary

22   information, but the information in question had been disclosed to plaintiff in a declaration

23   months prior). See also Williams, 2020 WL 5893408, at *1 (denying plaintiff’s untimely motion


     ORDER GRANTING IN PART AND DENYING IN
     PART MOTION FOR LEAVE TO AMEND
     ANSWER AND AFFIRMATIVE DEFENSES - 4
 1   for leave to amend his complaint under Rule 16(b) when plaintiff failed to adequately explain a

 2   good cause reason for permitting the amendment).

 3          Here, Defendants likewise fail to demonstrate that they acted with the requisite diligence

 4   to permit them to amend their Answer after the deadline to assert the affirmative defense of

 5   failure to exhaust administrative remedies. According to Defendants, because they “were not

 6   aware of the discrepancy with Ms. Davis’s EEOC charge” prior to the deadline for amending

 7   pleadings, they have good cause for not moving to amend their Answer before then. Mot. at 4.

 8   But Defendants do not explain how the alleged discrepancies between the EEOC Charge and

 9   Plaintiff’s deposition testimony led them to believe that Plaintiff failed to exhaust her

10   administrative remedies or support their conclusion that she has. The Court infers Defendants

11   are arguing that Plaintiff has not exhausted relative to conduct her Complaint alleges occurred

12   before the EEOC Charge Period. But if that is the case, Defendants were aware that Plaintiff

13   was relying on that conduct when she filed her Complaint. Thus, with reasonable diligence, they

14   should have included the defense of failure to exhaust in their initial Answer.

15          Moreover, the deposition excerpts provided by Defendants do not support their position.

16   The excerpts seemingly identify questions and responses pertaining either to discriminatory

17   conduct witnessed by a third party or to isolated incidences of discrimination that Plaintiff’s

18   Complaint alleges occurred in January 2019 and on June 13, 2019, within the EEOC Charge

19   Period. See Clifhorne Decl., Ex. 2 at 7:1–10:25. They do not identify questions that were

20   intended to elicit all instances of discrimination Plaintiff allegedly experienced during the EEOC

21   Charge Period. See id. Further, Defendants themselves acknowledge that Plaintiff did identify

22   two possible instances of discrimination during the EEOC Charge Period in her deposition. Id.

23   ¶ 3. First, Plaintiff stated that “a first grade student was placed in a different classroom, in


     ORDER GRANTING IN PART AND DENYING IN
     PART MOTION FOR LEAVE TO AMEND
     ANSWER AND AFFIRMATIVE DEFENSES - 5
 1   January 2019,” which Plaintiff explicitly attributed to discrimination in the deposition excerpts

 2   provided by Defendants. Id. ¶ 3, Ex. 2 at 9:6–15. Second, Plaintiff stated that she “received

 3   notice alleging that Plaintiff falsified student records, in June 2019.” Id. ¶ 3. But even if

 4   Plaintiff’s deposition had not, her Complaint outlines numerous such instances, see Compl.

 5   ¶¶ 4.58–4.76, and the deposition excerpts provided by Defendants fail to establish the

 6   inconsistencies they allege.

 7          Given this, Defendants’ Motion, supporting declaration, and exhibits do not provide a

 8   good cause basis for permitting Defendants to amend their Answer after the deadline to assert the

 9   affirmative defense of failure to exhaust administrative remedies. Their Motion as to this

10   proposed amendment is therefore denied. With regards to Defendants’ proposed amendment to

11   clarify that Defendant Reifenstahl passed away in fall 2020, the Court’s limited research

12   indicates that her passing occurred after the deadline to amend pleadings. As such, the Court

13   finds good cause for permitting Defendants to amend their Answer as to Defendant Reifenstahl,

14   and their Motion is granted.

15                                         IV.     CONCLUSION

16          For the foregoing reasons, Defendants’ Motion for Leave to Amend their Answer to

17   assert the affirmative defense of failure to exhaust administrative remedies is DENIED.

18   Defendants’ Motion for Leave to Amend their Answer to clarify that Defendant Reifenstahl

19   passed away in fall 2020 is GRANTED. Defendants are instructed to file an amended Answer

20   that conforms with this Order by June 8, 2021.

21          Dated this 25th day of May, 2021.

22

23
                                                           A
                                                           S. KATE VAUGHAN
                                                           United States Magistrate Judge
     ORDER GRANTING IN PART AND DENYING IN
     PART MOTION FOR LEAVE TO AMEND
     ANSWER AND AFFIRMATIVE DEFENSES - 6
